internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-131602-01 date date number release date index numbers 367-dollar_figure acquiring acquiring sub acquiring sub acquiring sub acquiring sub acquiring sub target target target target target sub sub 1a sub 1b sub 1c sub sub 2a sub 2b sub 2c sub 2d foreign corp foreign corp foreign corp country country country business a business b date date date plr-131602-01 date date this letter responds to your date request for certain rulings on the federal_income_tax consequences of a series of transactions the information submitted in that request and in subsequent correspondence is summarized below acquiring is a publicly traded domestic_corporation that engages in business a acquiring is the common parent of an affiliated_group_of_corporations that files a consolidated_return target target and target are domestic corporations that engage in business a and target and target are domestic corporations that engage in business b for what are represented to be valid business reasons the boards of directors of acquiring and target determined to combine the businesses of acquiring and target accordingly on or about date acquiring formed domestic acquiring sub acquiring sub conducted no business or operations except those necessary to facilitate the combination on date acquiring sub merged into target in a transaction in which the shareholders of target received solely acquiring voting common_stock in exchange for their target stock acquisition merger for what are represented to be valid business reasons the boards of directors of acquiring and target determined to combine the businesses of acquiring and target accordingly on or about date acquiring formed domestic acquiring sub acquiring sub conducted no business or operations except those necessary to facilitate the combination on date acquiring sub merged into target in a transaction in which the shareholders of target received solely acquiring voting common_stock in exchange for their target stock acquisition merger for what are represented to be valid business reasons the boards of directors of acquiring and target determined to combine the businesses of acquiring and target accordingly on or about date acquiring formed domestic acquiring sub acquiring sub conducted no business or operations except those necessary to facilitate the combination on date acquiring sub merged into target in a transaction in which the shareholders of target received solely acquiring voting common_stock in exchange for their target stock acquisition merger for what are represented to be valid business reasons the boards of directors of acquiring and target determined to combine the businesses of acquiring and target accordingly on or about date acquiring formed domestic acquiring sub acquiring sub conducted no business or operations except those necessary to facilitate the combination on date acquiring sub merged into target in a transaction in which the shareholders of target received solely acquiring voting common_stock in exchange for their target stock acquisition merger plr-131602-01 for what are represented to be valid business reasons the boards of directors of acquiring and target determined to combine the businesses of acquiring and target accordingly on or about date acquiring formed domestic acquiring sub acquiring sub conducted no business operations except those necessary to facilitate the combination on date acquiring sub merged into target in a transaction in which the shareholders of target received solely acquiring voting common_stock in exchange for their target stock acquisition merger acquisition merger acquisition merger acquisition merger acquisition merger and acquisition merger will hereafter be referred to collectively as the acquisition mergers in each of the acquisition mergers the management of acquiring and the respective target_corporation believed that a fast and efficient integration was necessary to maximize the operating synergies of the two companies thus in each case the parties would have preferred that the target_corporation merge directly into acquiring however in each case an immediate combination by direct merger was not feasible because each of the target corporations had outstanding contracts agreements licenses and other business arrangements with primary customers suppliers distributors and business partners for which assignments could not be readily negotiated management of acquiring has now resolved all of the necessary contracts agreements license assignments and remaining business arrangements with respect to each of the acquisition mergers and would like to complete the integration of the target corporations into acquiring accordingly it now proposes the following transactions i target will merge into acquiring upstream_merger ii target will merge into acquiring upstream_merger iii target will merge into acquiring upstream_merger iv target will merge into acquiring upstream_merger v target will merge into acquiring upstream_merger upstream_merger upstream_merger upstream_merger upstream_merger and upstream_merger will hereafter be referred to collectively as the upstream mergers following completion of the upstream mergers acquiring may also undertake some additional restructuring steps that would include the mergers of several first and second tier subsidiaries within the chain of affiliation of target target target target or target respectively incident to the additional restructuring domestic sub domestic sub 1a and foreign corp a country corporation that has a plr-131602-01 negative earnings_and_profits balance each wholly owned by target may merge into acquiring following upstream_merger prior to this domestic sub 1b and domestic sub 1c both wholly owned by sub will liquidate into sub also incident to the additional restructuring sub sub 2a sub 2b and sub 2c all wholly owned domestic subsidiaries of target may merge into acquiring after upstream_merger after which foreign corp a country corporation with a negative balance in earnings_and_profits and currently wholly owned by sub 2a may make a check-the-box election under sec_301_7701-3 and be deemed to liquidate into acquiring under sec_301_7701-3 prior to these events domestic sub 2d may also liquidate into sub 2a lastly incident to the additional restructuring foreign corp currently a wholly owned country subsidiary of target may liquidate into acquiring after upstream_merger all other transactions that may be undertaken in connection with the additional restructuring steps would involve corporations other than target target target target target and corporations currently in target 1's target 2's target 3's target 4's and target 5's chain of affiliation hereafter all of the additional restructuring steps will be referred to collectively as the other events the following representations have been submitted regarding the acquisition mergers and the upstream mergers a acquisition merger viewed independently of proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 b proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of acquisition merger would qualify under sec_332 c if acquisition merger had not occurred and target had merged directly into acquiring the merger would have qualified as a reorganization under sec_368 and applicable state law d all other transactions undertaken contemporaneously with or in any way related to proposed upstream_merger have been fully disclosed e acquisition merger viewed independently of proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 f proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of acquisition merger would qualify under sec_332 plr-131602-01 g if acquisition merger had not occurred and target had merged directly into acquiring the merger would have qualified as a reorganization under sec_368 and applicable state law h all other transactions undertaken contemporaneously with or in any way related to proposed upstream_merger have been fully disclosed i acquisition merger viewed independently of proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 j proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of acquisition merger would qualify under sec_332 k if acquisition merger had not occurred and target had merged directly into acquiring the merger would have qualified as a reorganization under sec_368 and applicable state law l all other transactions undertaken contemporaneously with or in any way related to proposed upstream_merger have been fully disclosed m acquisition merger viewed independently of proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 n proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of acquisition merger would qualify under sec_332 o if acquisition merger had not occurred and target had merged directly into acquiring the merger would have qualified as a reorganization under sec_368 and applicable state law p all other transactions undertaken contemporaneously with or in any way related to proposed upstream_merger have been fully disclosed q acquisition merger viewed independently of proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 r proposed upstream_merger will qualify as a statutory merger under applicable state x law and viewed independently of acquisition merger would qualify under sec_332 s if acquisition merger had not occurred and target had merged directly into acquiring the merger would have qualified as a reorganization under sec_368 and applicable state law plr-131602-01 t all other transactions undertaken contemporaneously with or in any way related to proposed upstream_merger have been fully disclosed u none of the acquisition mergers or upstream mergers whether viewed independently of each other or viewed as single transactions did or will result in a reverse_acquisition under sec_1_1502-75 v following the above-described transactions acquiring will continue the historic businesses or use a significant portion of the historic_business_assets of each corporation that is liquidated by upstream_merger w the fair_market_value of the assets of each corporation to be liquidated by upstream_merger and to be transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject x no parties to any of the above-described transactions are investment companies as defined in sec_368 and iv the following representations have been submitted regarding the liquidation of foreign corp into acquiring as described above hereafter the foreign corp liquidation y foreign corp will be a controlled_foreign_corporation within the meaning of sec_957 immediately before the foreign corp liquidation z acquiring will be a united_states_shareholder of foreign corp within the meaning of sec_1_367_b_-3 immediately before the foreign corp liquidation aa foreign corp will not be a passive_foreign_investment_company within the meaning of sec_1297 immediately before the foreign corp liquidation bb foreign corp is not insolvent the following representations have been submitted regarding the deemed liquidation of foreign corp into acquiring as described above hereafter the foreign corp liquidation cc foreign corp will be an eligible foreign_entity immediately before and after the effective date of its change in entity classification dd foreign corp will be a controlled_foreign_corporation within the meaning of sec_957 immediately before the foreign corp liquidation ee acquiring will be a united_states_shareholder of foreign corp within the meaning of sec_1_367_b_-3 immediately before the foreign corp liquidation plr-131602-01 ff foreign corp will not be a passive_foreign_investment_company within the meaning of sec_1297 immediately before the foreign corp liquidation gg foreign corp is not insolvent pursuant to sec_3 of revproc_2001_3 2001_1_irb_111 the internal_revenue_service will not rule on whether a transaction qualifies under sec_368 however the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 based solely on the information submitted and the representations made and provided that i acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii acquisition merger and upstream_merger qualify as statutory mergers under applicable state law we rule as follows for federal_income_tax purposes acquisition merger and upstream_merger will be treated as if acquiring had directly acquired target 1’s assets in exchange for acquiring stock and the assumption of target 1’s liabilities through a statutory merger as that term is used in sec_368 based solely on the information submitted and the representations made and provided that i acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii acquisition merger and upstream_merger qualify as statutory mergers under applicable state law we rule as follows for federal_income_tax purposes acquisition merger and upstream_merger will be treated as if acquiring had directly acquired target 2’s assets in exchange for acquiring stock and the assumption of target 2’s liabilities through a statutory merger as that term is used in sec_368 based solely on the information submitted and the representations made and provided that i acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii acquisition merger and upstream_merger qualify as statutory mergers under applicable state law we rule as follows for federal_income_tax purposes acquisition merger and upstream_merger will be treated as if acquiring had directly acquired target 3’s assets in exchange for acquiring stock and the assumption of target 3’s liabilities through a statutory merger as that term is used in sec_368 based solely on the information submitted and the representations made and provided that i acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii acquisition merger plr-131602-01 and upstream_merger qualify as statutory mergers under applicable state law we rule as follows for federal_income_tax purposes acquisition merger and upstream_merger will be treated as if acquiring had directly acquired target 4’s assets in exchange for acquiring stock and the assumption of target 4’s liabilities through a statutory merger as that term is used in sec_368 based solely on the information submitted and the representations made and provided that i acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii acquisition merger and upstream_merger qualify as statutory mergers under applicable state law we rule as follows for federal_income_tax purposes acquisition merger and upstream_merger will be treated as if acquiring had directly acquired target 5’s assets in exchange for acquiring stock and the assumption of target 5’s liabilities through a statutory merger as that term is used in sec_368 the taxpayer did not request rulings regarding the foreign corp liquidation or the foreign corp liquidation however pursuant to revproc_2001_1 a ruling may be given on the effect of a transaction under sec_367 even though none is requested accordingly based on the information submitted and the representations made and provided that the foreign corp liquidation and the foreign corp liquidation meet the requirements of sec_332 we also rule as follows the foreign corp liquidation if consummated will be a liquidating_distribution to which sec_1_367_b_-1 sec_1_367_b_-3 and sec_1_367_b_-3 apply acquiring shall include in income as a deemed_dividend the all_earnings_and_profits_amount within the meaning of sec_1_367_b_-2 with respect to its stock in foreign corp the foreign corp liquidation if consummated will be a liquidating_distribution to which sec_1_367_b_-1 sec_1_367_b_-3 and sec_1_367_b_-3 apply acquiring shall include in income as a deemed_dividend the all_earnings_and_profits_amount within the meaning of sec_1_367_b_-2 with respect to its stock in foreign corp no opinion is expressed about the tax treatment of the above-described transactions under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the above-described transactions that are not specifically addressed by the above rulings in particular no opinion is expressed as to a whether any acquisition merger and its corresponding upstream_merger should be viewed as integrated steps pursuant to a plan under the step_transaction_doctrine plr-131602-01 b whether any acquisition merger and its corresponding upstream_merger will qualify as a reorganization under sec_368 if the step_transaction_doctrine is found to apply c the federal tax treatment of any acquisition merger and upstream_merger if the step_transaction_doctrine is found not to apply to these transactions d the federal tax treatment of any domestic or foreign transactions that may be undertaken in connection with the other events except as noted in rulings and above e the adjustments to earnings_and_profits or deficit in earnings_and_profits if any in the foreign restructuring to which sec_367 or b apply f whether foreign corp and foreign corp are passive foreign investment companies within the meaning of sec_1297 if it is determined that either of these corporations are passive foreign investment companies no opinion is expressed concerning the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code and g whether the foreign corp liquidation and the foreign corp liquidation qualify for non-recognition treatment under sec_332 the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by the signature of an appropriate party under penalty of perjury this office has not verified any of the materials submitted in support of the ruling_request the taxpayer as part of the audit process may be required to verify the information representations and other data this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer affected by the transactions described in this letter under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by lewis k brickates senior technical reviewer branch office of the associate chief_counsel corporate
